—In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights, the father appeals from two orders of disposition (one as to each child) of the Family Court, Queens County (DePhillips, J.), both dated August 4, 1998, which, after a fact-finding hearing, terminated his parental rights on the ground of abandonment, and transferred custody and guardianship of the subject children to the Commissioner of the Administration for Children’s Services for the purposes of adoption.
Ordered that the orders of disposition are affirmed, without costs or disbursements.
Contrary to the father’s contention, the evidence adduced at the fact-finding hearing established, by clear and convincing evidence, that he had abandoned the children for the period of six months immediately prior to the filing of the petitions (see, Social Services Law § 384-b [5] [a]; Matter of I.R., 153 AD2d *549559; Matter of Akram Salim V., 277 AD2d 391). Moreover, since he offered no evidence tending to show that the agency discouraged contact between him and the children, he failed to overcome the presumption of abandonment (see, Matter of Anthony M., 195 AD2d 315; see also, Matter of Alexa Ray R., 276 AD2d 703).
The father’s remaining contentions are without merit. O’Brien, J. P., Friedmann, H. Miller and Schmidt, JJ., concur.